Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 1 of 14 Page ID #:1



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 2 of 14 Page ID #:2




                                          -2-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 3 of 14 Page ID #:3




                                          -3-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 4 of 14 Page ID #:4




                                          -4-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 5 of 14 Page ID #:5




                                          -5-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 6 of 14 Page ID #:6




                                          -6-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 7 of 14 Page ID #:7




                                          -7-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 8 of 14 Page ID #:8




                                          -8-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 9 of 14 Page ID #:9




                                          -9-
                             COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 10 of 14 Page ID #:10




                                          -10-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 11 of 14 Page ID #:11




                                          -11-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 12 of 14 Page ID #:12




                                          -12-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 13 of 14 Page ID #:13




                                          -13-
                              COMPLAINT FOR DAMAGES
Case 2:19-cv-07137-DDP-FFM Document 1 Filed 08/16/19 Page 14 of 14 Page ID #:14



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
